Citation Nr: 1719632	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from August 1973 to August 1976 and from August 2004 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initially filed a claim in November 2009.  Following a September 2010 rating decision, the Veteran submitted additional evidence.  The RO reconsidered the claim in a September 2011 rating decision, which is now on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2015.  A transcript is of record.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the onset of his obstructive sleep apnea was during his second period of active duty service.  He argues he should be granted service connection for sleep apnea on a presumptive basis because his diagnosis in June 2007 was within a year of separation from service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).   

Sleep apnea is not a disease listed under 38 C.F.R. § 3.309(a); therefore, the fact that sleep apnea was diagnosed within a year of separation from service does not support the grant of service connection on a presumptive basis.  However, there is evidence that suggests that sleep apnea may have had its onset during service despite the absence of a diagnosis of sleep apnea in the Veteran's service treatment records (STRs).

At his February 2015 hearing before the Board, the Veteran indicated he slept in a tent and was told he would snore and wake up throughout the night.  He indicated that after service, he was waiting for an appointment regarding sleep apnea and by the time he went for the appointment and was diagnosed, several months had passed since separation from service.  The Veteran indicated that during service he was seen for a psychology examination and was discussing his sleep disturbances with the psychologist; it was the psychologist who suggested he should get a sleep study.

In an August 2004 Report of Medical History, the Veteran denied frequent trouble sleeping.  STRs indicate treatment for anxiety during service.  In December 2005, sleep disturbances were noted in treatment records regarding the Veteran's psychological concerns.  A record dated in May 2006 indicated the Veteran slept poorly.  A June 2006 record indicated difficulty sleeping and difficulty falling asleep.

In March 2007, a month following separation from service, the Veteran indicated in a VA treatment record that asthma and sleep apnea had been bothering him.  In an April 2007 VA treatment record, it was noted the Veteran had possible sleep apnea; the Veteran reported he had filled out a "packet" and was awaiting an appointment.  

In June 2007, four months after separation from service, the Veteran was diagnosed with sleep apnea following a sleep study.  The report indicated disruptive snoring, excessive daytime sleepiness and a history of apnea observed during sleep. The study was positive for moderately severe obstructive sleep apnea/hypopnea.

In March 2015, the Board remanded the claim in order for a medical opinion to be obtained based on a review of the lay and medical evidence of record to determine whether it is at least as likely as not that sleep apnea had its onset during the Veteran's active duty service between August 2004 and February 2007.  An opinion was also to be obtained regarding whether the sleep apnea was caused or aggravated by the service-connected anxiety disorder.  

The Veteran had a VA examination in June 2015.  The examiner did not provide an opinion on service connection on a direct basis, and this must be obtained on remand.  In regards to service connection on a secondary basis, the examiner opined that sleep apnea was less likely than not proximately due to or a result of the service-connected anxiety disorder.  It was noted that there was no medically coherent cause and effect connection between the conditions and that both developed some time after active service.  The examiner did not provide an opinion as to whether sleep apnea was aggravated by the service-connected disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of this issue based on aggravation, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal. 

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A new opinion must be obtained from the VA examiner before the claim can be decided on the merits.

VA treatment records to November 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2016 to the present before the remaining issue is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2016 to the present.

2.  Thereafter, obtain an addendum to the June 2015 VA examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not that sleep apnea had its onset or was incurred in service given the evidence that the Veteran was diagnosed with moderately severe obstructive sleep apnea four months after separation from service.  The examiner should note the evidence of sleep disturbances in treatment records between August 2004 and February 2007 and opine as to the likelihood that sleep apnea had its onset during that period as opposed to thereafter.

If the examiner does not conclude that sleep apnea had its onset during active duty, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected anxiety disorder or was aggravated by such condition.

An opinion as to both causation and aggravation must be rendered.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




